Title: Thomas Jefferson to James Dinsmore, 25 June 1817
From: Jefferson, Thomas
To: Dinsmore, James


          
            Dear Sir
            Monticello
June 25. 17.
          
          On examining the sites for our college we found not one comparable to Perry’s, and prices beyond our means; and as Perry persisted positively in refusing a deed but on condition of doing the wooden work of the building now proposed, it was concluded we ought not to lose the permanent advantages to the institution, on a question about the execution of this single building, and especially as he has agreed that if any part of the work is done insufficiently, or not exactly in the forms ord or order of architecture we shall prescribe, it may be taken down & put up by any other person at his expence. as this leaves us perfectly free as to all the other buildings we concluded with him. he has accordingly conveyed the land; and Chisolm meets me in Lynchburg a few days hence to engage a bricklayer, master of the business there. our future operations will depend much on the success of our subscriptions, of which we entertain good hope, and of which yourself and mr Nelson shall be advised. I salute you both with friendship and respect.
          Th: Jefferson
        